LOWDERMILK, Presiding Judge.
ON PETITION FOR REHEARING
Defendant-appellant Louisville & Nashville Railroad Company (L&N) has filed its petition for rehearing in response to the opinion of this court filed May 29, 1979, 390 N.E.2d 669. We deem it appropriate to respond to certain allegations presented in L&N’s petition.
In paragraphs numbered three, four, and five, L&N asserts that this court failed to address certain issues. Although our opinion does not include the broad declarations which L&N apparently desires, we did address the issues with reference to the specific facts of the case at bar and did con- • elude in our final paragraph that the conditional certification as a class action was not erroneous.
Additionally, L&N asserts that this court included “unnecessary and misleading dictum concerning the merits of appellee’s claim against appellant.” L&N stated in its appellate brief that it had been charged with negligence. In our opinion we did include a brief reference to the elements negligence. L&N contends that it “will be prejudiced by this statement in attempting to assert that the injury allegedly suffered by appellees was not caused in fact and proximately caused by appellant’s alleged negligence.” Having reviewed our opinion, we do not understand how our statement could be interpreted as a statement concerning the merits of the claim. In order to eliminate any possible question, however, we emphasize that our opinion was directed solely to issues concerning the propriety of certification as a class action and should not be construed as an expression of opinion concerning the merits of the claim against L&N.
Petition for Rehearing is denied.
LYBROOK and ROBERTSON, JJ., concur.